FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PEDRO AGUILERA MARIN,                           No. 07-70875

               Petitioner,                       Agency No. A095-301-624

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Pedro Aguilera Marin, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

claims of due process violations in immigration proceedings, Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and we dismiss in part

and deny in part the petition for review.

        We lack jurisdiction to review the agency’s discretionary determination that

Aguilera Marin failed to demonstrate exceptional and extremely unusual hardship.

See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). Aguilera

Marin’s contention that the agency deprived him of due process by misapplying

the law to the facts of his case does not state a colorable due process claim. See id.

        Aguilera Marin contends the IJ violated due process by denying his request

for a continuance and by excluding certain evidence regarding his daughter’s

medical and psychological condition. Contrary to Aguilera Marin’s contentions,

the proceedings were not “so fundamentally unfair that [he] was prevented from

reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000) (citation omitted).

        We reject Aguilera Marin’s attempt to supplement the record. See 8 U.S.C.

§ 1252(b)(4)(A) (“[T]he court shall decide the petition only on the administrative

record on which the order of removal is based.”).

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.


IH/Research                                 2                                   07-70875